Reasons for Allowance
1.	Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a wearable display device. The closet prior arts, Hoover (US 10823969 B1) Oonishi (US 20200252602 A1), Lee (US 20150378160 A1), and Toleno (US 20190377189 A1), individually or in combination, discloses a wearable display device, comprising: a display element that emits an imaging light; a light-guiding member that guides the imaging light; an optical element that is disposed between the display element and the light-guiding member and that emits the imaging light from the display element to the light-guiding member; a first circuit board that drives the display element; a second circuit board that has a larger calorific value than the first circuit board; and an outer packaging case that houses the display element, the optical element, the first circuit board, and the second circuit board,. However, the closet prior arts of record fail to teach when viewed from a first direction in which both eyes of the wearer are aligned, the second circuit board is disposed at a further outer side than the first circuit board, and the second circuit board is housed by the outer packaging case so as to overlap with the optical element when viewed from the first direction, and the first circuit board is housed by the outer packaging case so as to overlap with the optical element when viewed from a second direction intersecting and perpendicular to the first direction.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “light-guiding member” and “optical element” in claims 1 and 7. Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 7 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0047] and [0055] of the Specification and Figs. 1-3 and 9-10 of the Drawing disclose the “light-guiding member” is formed from a resin material with a high optical transparency in a visible range and the "optical element” corresponds to a projection lens system for an image formation.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691